ELDER, J.,
concurring, in part, and dissenting, in part.
Although I admire the efforts of the majority to discern and comply with the Supreme Court’s relevant holdings in this area, I believe it applies these holdings and the applicable rules more rigidly than necessary. In my view, the Supreme Court’s relevant decisions leave room for the conclusion that this Court obtains active jurisdiction to adjudicate an appeal when the appellant timely files a petition that substantially complies with Rule 5A:12(c). Because I believe a more lenient interpretation of the Rules better serves public policy, I would conclude we obtain active jurisdiction over a substantially compliant petition for appeal and would continue our practice of allowing a reasonable time for the correction of minor non-jurisdictional deficiencies, unless and until the Supreme Court provides unequivocally to the contrary. Thus, I concur in the majority’s decision vacating the order granting the petition for appeal of Whitt and dismissing that appeal. However, as to the appeals of Brooks and Chatman, I would conclude dismissal is not required and would affirm the challenged convictions. Thus, I respectfully dissent from the majority’s holdings as to Brooks and Chatman.
*635I. APPLICABLE CASE PRECEDENT & RULES OF COURT
As the majority acknowledges, supra at 626, 731 S.E.2d at 26, prior to the instant decision, “it has often been this Court’s practice to permit amendments to non-conforming petitions for appeal after the filing deadline has passed.” Prior to the amendment of the Rules in 2010, the Supreme Court’s decisions supported this practice. See Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317 (2008) (recognizing this Court may “require an appellant to re-submit [a] petition for appeal” when the Court otherwise has jurisdiction but the petition fails to comply with a formatting rule), cited with approval on other grounds in Davis v. Commonwealth, 282 Va. 339, 340, 717 S.E.2d 796, 797 (2011), and Smith v. Commonwealth, 281 Va. 464, 468, 706 S.E.2d 889, 892 (2011); Moore v. Commonwealth, 276 Va. 747, 753, 668 S.E.2d 150, 153 (2008) (recognizing Jay as holding that whereas the time for filing a petition for appeal under Rule 5A:3(a) is jurisdictional, the requirements of Rule 5A: 12(c) “have been expressly held to be not jurisdictional”); Riner v. Commonwealth, 40 Va.App. 440, 453-54, 579 S.E.2d 671, 678-79 (2003) (allowing an appellant, with leave of court, after the initial petition was filed and granted but before the appeal was heard on the merits, to expand the scope of the questions presented despite language in Rule 5A: 12(c) requiring that “the petition for appeal shall contain the questions presented” (emphasis added)), aff'd, 268 Va. 296, 601 S.E.2d 555 (2004).
Only four months before the amendments to the Rules took effect, the Supreme Court considered “what is required for an appellate court to acquire [active ] jurisdiction over a case that falls within its potential jurisdiction.” Ghameshlouy v. Commonwealth, 279 Va. 379, 390, 689 S.E.2d 698, 703 (2010) (emphasis added). It noted in Ghameshlouy that “filing a timely notice of appeal is a mandatory prerequisite to an appellate court acquiring jurisdiction over a case.” Id. at 390, 689 S.E.2d at 703-04; see also Wellmore Coal Corp. v. Harman Mining Corp., 264 Va. 279, 568 S.E.2d 671 (2002) (holding notice of appeal filed pursuant to Rule 5:9(a) was invalid *636because it was signed only by out-of-state counsel and not by associated local counsel, as required by Rule 1A:4(2), and that because that rule expressly defined a notice lacking such a signature as “invalid,” meaning “not legally binding” or “halving] no legal effect,” the Court did not obtain jurisdiction over the appeal during the thirty-day appeal period and, thus, that the attempted amendment did not revive the appeal). However, it explained further that
not every requirement of the rule prescribing when and how a notice of appeal is to be prepared and filed implicates the court’s initial acquisition of jurisdiction. Thus, we have never required that a notice of appeal be precise, accurate, and correct in every detail before the appellate court can acquire jurisdiction over the case in which the notice is filed. To the contrary, both this Court and the Court of Appeals have consistently held that most statutory and rule-based procedural prerequisites for the valid exercise of jurisdiction by a court may be waived, even when couched in mandatory terms by the language of the statute or rule.
Ghameshlouy, 279 Va. at 391, 689 S.E.2d at 704. In support of that principle, the Court cited with approval both its decision in Jay and the Court of Appeals’ decision in Riner, which it summarized as “holding that Rule 5A:12 was not jurisdictional and, thus, did not bar the Court from granting an appellant leave to amend and enlarge the questions presented in his petition for appeal.” Ghameshlouy, 279 Va. at 391-92, 689 S.E.2d at 704 (citing Riner, 40 Va.App. at 452-53, 579 S.E.2d at 677-78). With those principles in mind, the Court determined “the notice of appeal timely filed by Ghameshlouy ..., although defective! and ‘not a model of clarity’], was sufficient to cause the potential jurisdiction of the Court of Appeals to consider such appeals to ripen into active jurisdiction over this specific case.” Id. at 394, 689 S.E.2d at 705.
Since the amendments to the Rules took effect in 2010, the Supreme Court has issued two relevant decisions in which it cited liberally to its pre-amendment case decisions. In Smith v. Commonwealth, 281 Va. 464, 706 S.E.2d 889 (2011), which *637involved a transcript filed eight days late under Rule 5A:8, the Court reiterated as follows:
In Ghameshlouy, we identified compliance with the appellate rule requiring the timely filing of a notice of appeal, Rule 5A:6, as an element which must be present to transform an appellate court’s potential jurisdiction to proceed to judgment into active jurisdiction to do so. This rule demands mandatory compliance and is “a prerequisite to an appellate court’s obtaining and exercising jurisdiction over a case.” [Ghameshlouy, 279 Va.] at 391, 689 S.E.2d at 704. Similarly, noncompliance with the rule involving the timely filing of a petition for appeal and including assignments of error in that petition deprive[s] the appellate court of active jurisdiction over the appeal. Rule 5:17. Not all procedural rules, however, are treated as mandatory or jurisdictional, carrying a consequence of dismissal for noncompliance. Jay involved the dismissal of an appeal by the Court of Appeals for noncompliance with the rule requiring presentation of arguments on brief, Rule 5A:20(e). We reversed the Court of Appeals’ decision, holding that, by dismissing the appeal rather than denying it, the Court of Appeals erroneously rendered the rule jurisdictional. Noncompliance with that rule may have prevented the Court of Appeals from resolving the issue due to waiver, but it did not defeat the active jurisdiction of the Court of Appeals to proceed to judgment in the appeal.
In our view, the timely filing requirement of Rule 5A:8 [for a transcript or statement of facts], like the rule at issue in Jay, is not a mandatory procedural rule that is necessary to enable the potential jurisdiction of the appellate court to become active jurisdiction and proceed to a valid decree or disposition.... Elements required to ripen the appellate court’s potential jurisdiction into active jurisdiction are elements that must be applicable in every appeal; they cannot be [rules that may be] selectively applied depending on the issues presented in the appeal.
Furthermore, cases contain issues that are not resolved on the merits in the appeal because of noncompliance with the appellate rules, including the rule relating to the filing *638of transcripts. Examples include the failure to present argument on an assigned error, the failure to proffer certain excluded testimony that is the subject of an appeal, or the failure to include a rejected jury instruction. In these circumstances, we consider the issue waived and resolve the case on the basis of those issues properly presented to us. We do not treat the absence of these elements as defeating our ability to exercise active jurisdiction over the appeal, even though they may preclude us from resolving the issue. Indeed, included within appellate review of a case is consideration of whether an issue is defaulted or waived on appeal.
Id. at 467-69, 706 S.E.2d at 892 (citations omitted) (emphasis added).
In Davis v. Commonwealth, 282 Va. 339, 717 S.E.2d 796 (2011), the Court applied Smith’s theory of active jurisdiction to Rule 5:17, dealing with the phrasing of an appellant’s assignments of error. Before the Court of Appeals, Davis argued that the trial court erred in accepting his guilty plea. The Court of Appeals denied the appeal on the ground that his guilty plea waived all non-jurisdictional defects. In his appeal to the Supreme Court, Davis again assigned as error the trial court’s acceptance of his guilty plea and did not assign error to the Court of Appeals’ holding that his guilty plea waived non-jurisdictional defects. The Supreme Court held as follows:
The Rules of the Supreme Court of Virginia have long provided that in appeals from the Court of Appeals, this Court will consider “only assignments of error relating to assignments of error presented in, and to actions taken by, the Court of Appeals----” Rule 5:17(c)(l)(ii). Effective July 1, 2010, subparagraph (c)(l)(iii) was added to Rule 5:17. That amendment provides that an assignment of error that does not address a finding or ruling of a “[tjribunal from which an appeal is taken” is insufficient and that “[i]f the assignments of error are insufficient, the petition for appeal shall be dismissed.” Rule 5:17(c)(l)(ii). By prescribing dismissal of the appeal, this amendment established that the inclusion of sufficient assignments of error is a mandatory procedural requirement and that the failure to comply with *639this requirement deprives this Court of its active jurisdiction to consider the appeal. Smith[, 281 Va. at 467-68, 706 S.E.2d at 891-92]; Jay[, 275 Va. at 518-19, 659 S.E.2d at 315-16],
Id. at 339-40, 717 S.E.2d at 796-97 (emphasis added). Because Davis’ sole assignment of error “[did] not address any finding or ruling of the Court of Appeals,” the Court dismissed the appeal. Id. at 340, 717 S.E.2d at 797 (citing Rule 5:17(c)(l)(iii)).
The majority concludes the holding in Davis mandates dismissal of any petition which does not fully comply with Rule 5A:12(c)(l)’s requirements before the time limits of that rule and Code § 17.1-408 expire.11 Based on the applicable precedent and rules, I would reach a somewhat different conclusion for two reasons.
First, Davis involved Rule 5:17(c), applicable to proceedings in the Supreme Court, which states that “If the assignments of error are insufficient, the petition for appeal shall be dismissed.” It was in this context that the Court held dismissal was required in Davis. However, the similar rule applicable in the Court of Appeals, Rule 5A: 12(c), contains additional language not present in Rule 5; 17(c) and provides that “If the assignments of error are insufficient or otherwise fail to comply with the requirements of this Rule, the petition for appeal shall be dismissed.” Rule 5A: 12(c) (emphasis added). Thus, the Supreme Court, in deciding Davis, simply did *640not address the meaning of this additional language in Rule 5A: 12(c) and whether it mandates dismissal of an otherwise substantially compliant petition. See Rule 5:17(c) (providing prior to the 2010 amendment that “only assignments of error relating to questions presented in, or actions taken by, the Court of Appeals may be included in the petition for appeal to this court” and that “the appeal will be dismissed” only “[i]f the petition for appeal does not contain assignments of error” or does not state “in what respect the decision of the Court of Appeals involves (1) a substantial constitutional question as a determinative issue, or (2) matters of significant precedential value”).
Second, Davis addressed deficiencies in the granted assignment of error detected at the merits stage of the proceedings. It did not address the Court’s discretion, at the petition stage, to allow an appellant a reasonable amount of time to remedy non-jurisdictional deficiencies in a timely filed petition which contains sufficient assignments of error and otherwise substantially complies with the applicable rule. See Nelms v. Vaughan, 84 Va. 696, 700, 5 S.E. 704, 706 (1888) (providing that “whether [a] statute [using the word ‘shall’ is] mandatory or not depend[s] upon whether the thing directed to be done [is] the essence of the thing required” and that even where a statute is mandatory, if its provisions “hav[e] been substantially complied with in all essential particulars, ... there can be no doubt ... that the matter is within the jurisdiction of [the Court]” (emphases added)).
We must presume the Supreme Court is aware of its own decisions. Cf. Weathers v. Commonwealth, 262 Va. 803, 805, 553 S.E.2d 729, 730 (2001) (“When the General Assembly acts in an area in which one of its appellate courts already has spoken, it is presumed to know the law as the court has stated it and to acquiesce therein, and if the legislature intends to countermand such appellate decision it must do so explicitly.”). When the Supreme Court amended the Rules of Court to provide that a petition “shall be dismissed” based on certain deficiencies and applied Rule 5:17 in Davis, it provided no indication that it meant to deprive this Court of the opportuni*641ty, in its discretion, to give a party who had substantially complied with Rule 5A: 12(c) the chance to submit an amended petition to correct any non-jurisdictional deficiencies in order to comply fully with the rule. See Jay, 275 Va. at 520, 659 S.E.2d at 317 (recognizing in a pre-amendment case that this Court may “require an appellant to re-submit [a] petition for appeal” when the Court otherwise has jurisdiction but the petition fails to comply with a formatting rule), cited with approval on other grounds in Davis, 282 Va. at 340, 717 S.E.2d at 797, and Smith, 281 Va. at 468, 706 S.E.2d at 892; Yarbrough v. Commonwealth, 258 Va. 347, 361, 519 S.E.2d 602, 608 (1999) (recognizing the “inherent authority [of the Court] to administer cases on its docket”); see also Riner, 40 Va.App. at 454, 579 S.E.2d at 679 (relying in part on Yarbrough’s recognition of inherent authority in support of its interpretation of prior Rule 5A:12 to allow the Court, in its discretion, to expand an otherwise timely filed and properly constituted petition for appeal by adding an additional assignment of error), quoted with approval in Ghameshlouy, 279 Va. at 391-92, 689 S.E.2d at 704, and Jay, 275 Va. at 518, 659 S.E.2d at 315. Thus, as to non-jurisdictional deficiencies, I would hold Rule 5A:12(c)(l)’s dismissal requirement comes into play only after this Court has had the opportunity, in its discretion, to direct an appellant to correct such deficiencies in a substantially compliant petition and resubmit it by a date certain, even if that date falls outside the filing deadlines allowed by the applicable statutes and rules.
Whether to act sua sponte to notify an appellant of such a deficiency and give the appellant an opportunity to correct it rests within the sound discretion of the Court. An appellant who submits a deficient petition “acts at his peril” because the Court is compelled neither to examine the petition to identify any errors at that stage of the proceedings nor “to grant ... leave” to correct any errors it does identify, cf. Riner, 40 Va.App. at 454, 579 S.E.2d at 678 (granting discretionary leave to enlarge a petition to add an additional issue).12 But where *642the Court identifies such an error and the appellant corrects it within the time allowed by the Court, I would hold the petition meets the requirements of Rule 5A: 12(c) and dismissal is not required.
This approach would provide a more efficient use of judicial and other resources by preventing the need for an appellant to seek a delayed appeal. See Code § 19.2-321.1 (permitting this Court to grant a motion for a delayed appeal “[w]hen, due to the error, neglect, or fault of counsel representing the appellant, or of the court reporter, or of the circuit court or an officer or employee thereof, an appeal in a criminal case has ... been dismissed for failure to adhere to proper form, procedures, or time limits in the perfection of the appeal” if certain other requisites are met). The filing of a delayed appeal increases the administrative burdens on this Court and the local Commonwealth’s Attorney or Attorney General and may also require the payment of additional fees to defense counsel.
In sum, under my analysis, whether dismissal is required under Rule 5A: 12(c) turns on whether the deficiencies in the petition were of sufficient significance to prevent this Court from obtaining active jurisdiction over the appeals.
II. ANALYSIS

A. Steve Whitt, No. 0885-11-3

In Whitt’s timely petition for appeal, he included a single assignment of error: “The circuit court judge committed error by not dismissing the convictions against the appellant based on insufficient evidence as a matter of law.” Whitt’s argument in his petition challenged the sufficiency of the evidence to prove two specific elements of the crime of attempted capital murder of a police officer—intent to kill and an act in furtherance of the attempt.
The Commonwealth’s attorney filed a brief in opposition in which he moved to dismiss the petition as failing to comply with Rule 5A:12(e)(l)(ii), noting that although Whitt chai*643lenged only two elements of the offense in his written argument, his assignment of error was not so limited.
On the seventy-first day after our receipt of the record, Whitt filed a response to the motion to dismiss in which he contended his petition was adequate. In the alternative, he moved the Court to allow him to amend his petition to substitute the following assignment of error: “The circuit court judge committed error by not dismissing the convictions against the appellant based upon insufficient evidence as a matter of law regarding the elements of intent and overt, but ineffectual action.”
Without ruling on the motion to dismiss or Whitt’s motion to amend, a judge of this Court granted his petition on his original assignment of error and directed the parties to address, in addition, whether Whitt’s original assignment of error was insufficient under Rule 5A:12(c)(l)(ii) and, if so, whether this Court had active jurisdiction to consider the appeal.
On these facts, I agree dismissal is mandated by Rule 5A:12(c)(l)(ii), which provides “[a]n assignment of error ... which merely states that the judgment or award is contrary to the law and the evidence is not sufficient” and that “[i]f the assignments of error are insufficient ..., the petition for appeal shall be dismissed.” See Davis, 282 Va. at 339-40, 717 S.E.2d at 796-97 (holding similar Rule 5:17 “establish[es] the inclusion of sufficient assignments of error is a mandatory procedural requirement and that the failure to comply with this requirement deprives this Court of its active jurisdiction to consider the appeal”).
Simply alleging, as Whitt does in his original assignment of error, that the evidence was insufficient to support his convictions as a matter of law fails to point out any particular error “ ‘with reasonable certainty,’ ” Yeatts, 249 Va. at 290, 455 S.E.2d at 21 (quoting Harlow v. Commonwealth, 195 Va. 269, 271, 77 S.E.2d 851, 853 (1953)). Although Whitt moved to amend his assignment of error, he did so beyond the time period specified in Code § 17.1-408 and Rule 5A:12(a) for the *644filing of his petition. Whitt’s granted assignment of error, which alleged only general insufficiency of the evidence as a matter of law, fails to meet the long-established standard for assignments of error. Thus, his petition violated Rule 5A:12(c)(l)’s requirement that a petition “shall list, clearly and concisely and without extraneous argument, the specific errors in the rulings below upon which the party intends to rely.” Rule 5A:12(c)(l) (emphasis added); see Commonwealth Transp. Comm’r v. Target Corp., 274 Va. 341, 352-53, 650 S.E.2d 92, 98 (2007). The Supreme Court’s decision in Davis, coupled with the 2010 amendments to the Rules of Court, provide that insufficient assignments of error deprive an appellate court of its active jurisdiction over an appeal.
Thus, I join the majority’s decision vacating the order granting Whitt’s petition and dismissing his appeal.

B. Donte Lavell Brooks, No. 2708-10-1

Brooks challenges his conviction for possessing cocaine.

1. Procedural Issues

Brooks filed a timely petition for appeal contending the trial court erroneously denied his motion to suppress and found the evidence was sufficient to prove possession of cocaine. This Court then notified him that his petition for appeal did not comply with Rule 5A:12(c)(l) because “[t]he assignments of error included in the petition do not contain an exact reference to the pages of the transcript, written statement of facts, or record where the alleged error has been preserved in the trial court from which the appeal is taken.” Brooks submitted a replacement petition within ten days as directed by the Court, which was also within seventy days of the date the record was received by the Court of Appeals, as permitted under Code § 17.1-408 and Rule 5A:12(a). Thereafter, we granted Brooks’ petition for appeal and directed that the parties address, in addition, whether the petition should be dismissed under Rule 5A:12 due to his failure to include exact page references showing where he preserved the alleged errors in the trial court.
*645Assuming without deciding Brooks’ page number citations in his replacement petition were too expansive to constitute “[a]n exact reference” to the pages of the record on which the assignments were preserved, I would hold that this deficiency does not mandate dismissal based on a lack of jurisdiction. Rule 5A:12(c) provides that “[a]n exact reference to the pages of the transcript, written statement of facts, or record where the alleged error has been preserved in the trial court or other tribunal from which the appeal is taken shall be included with each assignment of error.” Rule 5A:12(c)(l) (emphasis added). The fact that the rule requires page numbers to be provided “with” each assignment of error clearly distinguishes the two: the required page number reference is not part of the assignment of error to which it pertains. Thus, an inadequacy in citation to page numbers showing preservation is not subject to the holding in Davis that Rule 5A:12(c)(l)(ii), by analogy to Rule 5:17(c), mandates dismissal for lack of jurisdiction where “the assignments of error are insufficient.” To the extent Brooks’ failure to cite to the precise page numbers showing preservation constitutes “otherwise failing] to comply with the requirements of this Rule,” as contained in the second clause of Rule 5A:12(c)(l)(ii), I would conclude the Supreme Court has not held this failure deprives the Court of active jurisdiction over the appeal. See Davis, 282 Va. at 339-40, 717 S.E.2d at 796-97 (addressing the meaning of Rule 5:17, applicable to the Supreme Court, requiring that “[i]f the assignments of error are insufficient, the petition for appeal shall be dismissed,” and not including the additional language present in Rule 5A:12(c), “or otherwise fail to comply with the requirements of this Rule”).
Thus, I would conclude the Court obtained active jurisdiction to consider the appeal. I would next apply the holding in Jay, 275 Va. at 520, 659 S.E.2d at 317, to Brooks’ imprecise page number citations to determine “whether [the] failure to strictly adhere to the requirements” of the portion of Rule 5A:12(c)(l) requiring “[a]n exact reference to the page(s) of the transcript ... where the alleged error has been preserved” is “significant,” as required to support a conclusion *646that Brooks waived his assignments of error. I would conclude Brooks’ page references here provide sufficient specificity to permit us to review the issues without sacrificing judicial economy. As to the assignment of error challenging the trial court’s denial of his suppression motion, Brooks cites the entire transcript from the suppression hearing. However, that transcript is only thirty-seven pages long; the eight pages of his attorney’s argument, which are contained at the beginning and ending of the passage he cites, are readily discernible as a result of his page citation. Similarly, as to his assignment of error challenging the sufficiency of the evidence, Brooks cites twenty-eight pages of the trial transcript, including four pages of Brooks’ attorney’s argument as well as Brooks’ own testimony, which supports his motion. Although those twenty-eight pages also include the Commonwealth’s rebuttal evidence, the four pages of Brooks’ counsel’s argument preserving the sufficiency issue are readily discernible as a result of his page citation. Thus, I would conclude Brooks’ violation of the rule was not significant and that no waiver occurred, and I would proceed to address the merits of his appeal.

2. Merits

Brooks argues the denial of his motion to suppress was error and that the evidence was insufficient to support his conviction.

a. Motion to Suppress

Brooks concedes Officer Johnson was justified in conducting a traffic stop but contends the search of his car for weapons violated his Fourth Amendment rights.
On appeal of a ruling on a motion to suppress, “we are bound by the trial court’s findings of historical fact unless ‘plainly wrong’ or without evidence to support them[,] and we give due weight to the inferences drawn from those facts by resident judges and local law enforcement officers.” McGee v. *647Commonwealth, 25 Va.App. 193, 198, 487 S.E.2d 259, 261 (1997) (en banc); see McCain v. Commonwealth, 261 Va. 483, 490, 545 S.E.2d 541, 545 (2001). However, we review de novo the trial court’s application of defined legal standards, such as whether the police had reasonable suspicion or probable cause for a search or seizure. Ornelas v. United States, 517 U.S. 690, 699, 116 S.Ct. 1657, 1663, 134 L.Ed.2d 911 (1996). Our review of the existence of probable cause or reasonable suspicion involves application of an objective rather than subjective standard. See, e.g., Whren v. United States, 517 U.S. 806, 812-13, 116 S.Ct. 1769, 1773-74, 135 L.Ed.2d 89 (1996).
“In Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), the United States Supreme Court approved ‘a protective search for weapons in the absence of probable cause to arrest ... when [a police officer] possesses an articulable suspicion that an individual is armed and dangerous.’ ” Pierson v. Commonwealth, 16 Va.App. 202, 204, 428 S.E.2d 758, 759 (1993) (quoting Michigan v. Long, 463 U.S. 1032, 1034, 103 S.Ct. 3469, 3473, 77 L.Ed.2d 1201 (1983)). The holding in Long extended a Terry search for weapons into those areas where the suspect might reach for weapons, for example, the passenger compartment of the suspect’s vehicle. Because of the “ ‘inordinate risk confronting an officer as he approaches a person seated in an automobile,’ ” Long, 463 U.S. at 1048, 103 S.Ct. at 3480 (quoting Pennsylvania v. Mimms, 434 U.S. 106, 110, 98 S.Ct. 330, 333, 54 L.Ed.2d 331 (1977)), if a police officer “possesses a reasonable belief based on ‘specific and articulable facts which ... reasonably warrant’ the officer in believing the suspect is dangerous and ... may gain immediate control of weapons,” “the officer may conduct a ... frisk of the suspect himself and search the accessible areas of the passenger compartment of the car in which a weapon might be hidden.” Stanley v. Commonwealth, 16 Va.App. 873, 875, 433 S.E.2d 512, 514 (1993) (quoting Long, 463 U.S. at 1049-50, 103 S.Ct. at 3480-81). An officer need only believe the suspect reasonably might have a weapon and gain control of it. The *648degree of certainty required by the reasonable suspicion standard is “considerably [lower] than proof of wrongdoing by a preponderance of the evidence, and obviously less demanding than that for probable cause.” Perry v. Commonwealth, 280 Va. 572, 581, 701 S.E.2d 431, 436 (2010).
In this case, Officer Johnson observed Brooks as he reached toward the back seat, then to the glove compartment. Despite Officer Johnson’s requests for Brooks to look in the glove compartment for the vehicle registration, Brooks refused. Then, after Officer Johnson walked away, Brooks moved toward the glove compartment again. I would hold this “suspicious and furtive conduct” by Brooks created an objectively reasonable “concern for [Officer Johnson’s] security[] and [that] he acted reasonably and appropriately to minimize the threat.” Pierson, 16 Va.App. at 205, 428 S.E.2d at 760; see Whren, 517 U.S. at 814, 116 S.Ct. at 1774-75.

b. Sufficiency of the Evidence

Brooks also challenges the sufficiency of the evidence to prove he constructively possessed the cocaine found in the car’s glove compartment.
On appeal, “we review the evidence in the light most favorable to the Commonwealth, granting to it all reasonable inferences fairly deducible therefrom.” Martin v. Commonwealth, 4 Va.App. 438, 443, 358 S.E.2d 415, 418 (1987).
To support a conviction based upon constructive possession, “the Commonwealth must point to evidence of acts, statements, or conduct of the accused or other facts or circumstances which tend to show that the defendant was aware of both the presence and character of the .substance and that it was subject to his dominion and control.” Powers v. Commonwealth, 227 Va. 474, 476, 316 S.E.2d 739, 740 (1984). “The Commonwealth is not required to prove that there is no possibility that someone else may have planted, discarded, abandoned or placed the [contraband].... ” Brown v. Com*649monwealth, 15 Va.App. 1, 10, 421 S.E.2d 877, 883 (1992) (en banc).
Ownership or occupancy of a vehicle ... where ... [contraband is] found is a circumstance that may be considered together with other evidence tending to prove that the owner or occupant exercised dominion and control over items in the vehicle ... in order to prove that the owner or occupant constructively possessed the contraband.... Furthermore, proof that a person is in close proximity to contraband is a relevant fact that, depending on the circumstances, may tend to show that, as an owner or occupant ... of a vehicle, the person necessarily knows of the presence, nature and character of a substance that is found there.
Burchette v. Commonwealth, 15 Va.App. 432, 435, 425 S.E.2d 81, 83 (1992).
Brooks was alone in the vehicle where the drugs were found in the glove box, within Brooks’ arm’s reach. Brooks was in an area known for a high incidence of drug activity. Brooks’ repeated reaching into and toward the glove box, as well as his refusal to open the glove box in front of the officer, demonstrated his knowledge that contraband was located there. No evidence tended to prove the scale bearing cocaine residue was left in the glove box by another person. Accordingly, I would hold the evidence was sufficient to prove beyond a reasonable doubt that Brooks knew of the cocaine in the glove compartment, that it was subject to his dominion and control, and that he was guilty of the charged offense.
Thus, I would affirm Brooks’ conviction.

C. Roberto Tyrone Chatman, No. 0858-11-2

Chatman appeals his convictions for aggravated malicious wounding and abduction.13

*650
1. Procedural Issues

Chatman filed a timely petition for appeal challenging the sufficiency of the evidence to support his convictions on various specific grounds. His petition included a heading entitled “Assignment of Error,” with three numbered paragraphs worded as questions. His petition failed to include “with each assignment of error” “[a]n exact reference to the pages of the transcript, written statement of facts, or record where the alleged error has been preserved in the trial court,” as required by Rule 5A:12(c)(l). The clerk’s office of this Court then notified Chatman that it interpreted his petition as failing to comply with Rule 5A:12(c)(l) because it did not contain assignments of error, which it indicated were affirmative statements rather than questions. The notice further indicated the petition failed to comply with that rule because it did not include “an exact reference to the pages of the transcript, written statement of facts, or record where the alleged error has been preserved in the trial court.”
Chatman then filed a replacement petition for appeal outside the seventy-day time frame for filing allowed by Code § 17.1-408 and Rule 5A: 12(a), although within the time ordered by this Court. That petition contained assignments of error worded as affirmative statements, but the petition still lacked page references indicating where in the record each assignment of error had been preserved. This Court issued an order granting Chatman an additional period of ten days in which to submit a replacement petition. Chatman then filed a second replacement petition, which contained the “exact [page] reference[s]” required. Again, this filing was outside the seventy-day period allowed by Code § 17.1-408 and Rule 5A: 12(a) but within the time ordered by this Court.
We then granted Chatman’s petition for appeal and directed the parties to address whether the Court had active jurisdiction to consider the appeal in light of Chatman’s failure in his original and only timely filed petition to include an exact *651reference to the pages of the transcript, written statement of facts, or record where the alleged error was preserved in the trial court, as required by Rule 5A:12(c)(l). The Commonwealth, in its brief on the merits, also raised the issue of Chatman’s failure in his original and only timely filed petition to word his assignments of error as affirmative statements rather than questions.
I would hold Chatman’s failure in his original petition to cite the page numbers on which the alleged errors were preserved does not mandate dismissal based on a lack of jurisdiction. As discussed supra, in Part II.B.1., the fact that Rule 5A:12(c) requires page numbers to be provided “with” each assignment of error clearly distinguishes the two: the required page number reference is not part of the assignment of error to which it pertains. Thus, an inadequacy in citation to page numbers showing preservation is not subject to the provision of Rule 5A:12(c)(l)(ii) mandating dismissal for lack of jurisdiction where “the assignments of error are insufficient.” To the extent Chatman’s failure to cite to the page numbers showing preservation constitutes “otherwise failing] to comply with the requirements of this Rule,” as required by the second clause of Rule 5A:12(c)(l)(ii), I would conclude, as above, that the Supreme Court has not held this failure deprives the Court of active jurisdiction over the appeal. See Davis, 282 Va. at 339-40, 717 S.E.2d at 796-97 (addressing the meaning of Rule 5:17, applicable to the Supreme Court, requiring that “[i]f the assignments of error are insufficient, the petition for appeal shall be dismissed,” and not including the additional language present in Rule 5A: 12(c), “or otherwise fail to comply with the requirements of this Rule”).
Further, nothing in Rule 5A: 12(c) requires that assignments of error must be worded in the affirmative. The rule provides only that “[ujnder a heading entitled ‘Assignments of Error,’ the petition shall list, clearly and concisely and without extraneous argument, the specific errors in the rulings below upon which the party intends to rely.” Rule 5A:12(c)(l). I am *652unaware of any precedent requiring that assignments of error must be worded in the affirmative in order to invoke the Court’s jurisdiction. Compare Rule 5:17 (prior to 2010 amendment) (requiring both assignments of error and questions presented, which would support the inference that, at that time, questions presented were questions whereas assignments of error, referred to then, as now, as “the specific errors in the rulings below upon which the party intends to rely,” were intended to be affirmative assertions).
Thus, I would conclude the Court obtained active jurisdiction to consider the appeal and had the discretion to grant Chatman a reasonable time in which to correct the non-jurisdictional deficiencies in his petition.

2. Merits

On appeal, Chatman contends that the evidence was insufficient to prove abduction and malicious wounding.
The convictions stem from Chatman’s attack on his wife, in which he hit her repeatedly with his closed fist, knocking her to the floor, and then hit her repeatedly with a hot clothes iron. Throughout the next day, the victim begged Chatman to obtain medical help for her, as the attack had rendered her unable to see and physically unable to leave the house or otherwise summon help herself. Chatman failed to get her any assistance, disabled the phone lines, and stayed in the house with her the entire day. Two days after the attack, Chatman left the house and called 911.

a. Abduction

Chatman argues the evidence was insufficient to support his abduction conviction because any detention of the victim was incidental to the assault. He contends that no separate abduction took place because no evidence indicated he held the victim against her will. “[W]e review the evidence in the light most favorable to the Commonwealth, granting to it all rea*653sonable inferences fairly deducible therefrom.” Martin, 4 Va.App. at 443, 358 S.E.2d at 418.
Applying constitutional principles of the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution, the Supreme Court has held that
one accused of abduction by detention and another crime involving restraint of the victim, both growing out of a continuing course of conduct, is subject upon conviction to separate penalties for separate offenses only when the detention committed in the act of abduction is separate and apart from, and not merely incidental to, the restraint employed in the commission of the other crime.
Brown v. Commonwealth, 230 Va. 310, 314, 337 S.E.2d 711, 713-14 (1985).
At trial, the Commonwealth argued that the abduction took place after the beating, when the victim was unable to leave and Chatman refused to take her to a hospital or otherwise get help. Therefore, the conduct underlying the abduction conviction continued well after the malicious wounding and was not incidental to it. See Hoyt v. Commonwealth, 44 Va.App. 489, 494, 605 S.E.2d 755, 757 (2004) (listing factors used to determine whether an abduction is incidental to another crime).
As for the sufficiency of the evidence to prove Chatman’s intent to abduct the victim, Code § 18.2-47(A), under which Chatman was convicted, provides:
Any person who, by force, intimidation or deception, and without legal justification or excuse, seizes, takes, transports, detains or secretes another person with the intent to deprive such other person of his personal liberty or to withhold or conceal him from any person, authority or institution lawfully entitled to his charge, shall be deemed guilty of “abduction.”
“Intent is the purpose formed in a person’s mind and may be, and frequently is, shown by circumstances[,]” including “[his] *654conduct” and “his statements.” Barrett v. Commonwealth, 210 Va. 153, 156, 169 S.E.2d 449, 451 (1969).
The specific intent to commit [a crime] may be inferred from the conduct of the accused if such intent flows naturally from the conduct proven. Where the conduct of the accused under the circumstances involved points with reasonable certainty to a specific intent to commit [the crime], the intent element is established.
Wilson v. Commonwealth, 249 Va. 95, 101, 452 S.E.2d 669, 674 (1995) (citation omitted).
The trial court was entitled to infer Chatman’s intent to deprive the victim of her personal liberty from the evidence that he rendered her physically helpless and kept her in the house despite her pleas for medical help.

b. Malicious Wounding

Chatman argues the evidence was not sufficient to prove he intended to maim, disfigure, disable or kill the victim and, thus, did not support his malicious wounding conviction. Chatman did not challenge his malicious wounding conviction in his motion to strike or closing argument.
Under Rule 5A:18, “a challenge to the specificity of the Commonwealth’s evidence is waived if not raised with some specificity in the trial court.” Mounce v. Commonwealth, 4 Va.App. 433, 435, 357 S.E.2d 742, 744 (1987). By failing to specifically challenge the sufficiency of the evidence supporting the malicious wounding charge, appellant waived his right to raise that argument on appeal.14 See, e.g., Scott v. Commonwealth, 58 Va.App. 35, 44-46, 707 S.E.2d 17, 22 (2011) *655(holding the defendant’s motion to strike the evidence as to one charge did “not also function as a motion to strike” as to another charge).
Thus, I would affirm Chatman’s convictions.
III.
For these reasons, I concur in the majority’s decision vacating the order granting the petition of Whitt and dismissing his appeal. As to the appeals of Brooks and Chatman, I would conclude dismissal is not required and would affirm the challenged convictions. Thus, I respectfully dissent from the majority’s holdings as to Brooks and Chatman.
The Commonwealth shall recover of the appellants the costs in the respective trial courts. In addition, in Record No. 0858-11-2, the Commonwealth shall recover of the appellant the amount previously awarded to Joseph M. Teefey, Jr., Esquire, for his representation of Roberto Tyrone Chatman, in addition to his costs and necessary direct out-of-pocket expenses.
This order shall be published and certified to the trial courts.
Costs due to the Commonwealth by appellant in Record No. 0858-11-2 in Court of Appeals of Virginia:
Attorney’s fee $100.00 plus costs and expenses

. The Commonwealth concedes this Court has both the ability to exercise its inherent authority to require a party to correct a pleading and authority pursuant to Code § 17.1-408 and Rule 5A:12(a) to extend the time in which a conforming petition may be filed. Code § 17.1-408 and Rule 5A:12(a) authorize a thirty-day extension of the forty-day deadline for filing a petition for appeal, which allows us in our discretion to consider as timely a petition filed within seventy days after receipt of the record in the Court of Appeals. See Code § 17.1-408 (not specifying by when a motion for extension for filing a petition must be filed or granted); Rule 5A:3 (c)(2) (providing a motion for extension for filing a petition pursuant to Rule 5A:12(a) is timely "if filed ... within the specified extension period”). I agree with this concession as far as it goes but would hold, as discussed infra in the text, that our authority extends further.


. Of course an appellant remains free to submit a corrected petition without leave of Court any time within the filing period prescribed in the applicable statute and rule. See Code § 17.1-408; Rule 5A:12(a).


. Chatman was also convicted of assault and battery of a family member, but he has not assigned error to anything pertinent to that conviction on appeal.


. To the extent appellant raises the ends of justice exception under Rule 5A:18, I would conclude this exception does not apply because the record does not affirmatively prove that an element of the offense did not occur. See, e.g., Brittle v. Commonwealth, 54 Va.App. 505, 514, 680 S.E.2d 335, 340 (2009) (delineating the narrow circumstances under which the ends of justice exception is to be used).